Citation Nr: 0722655	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-17 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than May 31, 2002 
for the assignment of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1969 
to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which assigned a 100 percent evaluation for PTSD, 
effective May 31, 2002.  


FINDINGS OF FACT

1.  Previous service connection and increased claims for PTSD 
were denied by the RO in November 1993 and July 2000, 
respectively; and the veteran did not appeal these decisions.

2.  The veteran's current increased rating claim for PTSD was 
received at the RO on May 31, 2002; and the evidence of 
record does not demonstrate that a 100 percent evaluation for 
PTSD was factually ascertainable within one year prior to 
that date.


CONCLUSIONS OF LAW

1.  The November 1993 and July 2000 rating decisions, which 
denied service connection for PTSD and denied an increased 
rating, respectively, are final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2006).

2.  An effective date prior to May 31, 2002 for the 100 
percent evaluation for PTSD is not warranted. 38 U.S.C.A. §§ 
5101, 5110 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2003.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim for an earlier effective 
date and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability, the maximum evaluation was 
granted, and any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. 
VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and obtained medical opinions as to 
the severity of the veteran's PTSD.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In January 2004, the RO assigned a 100 percent evaluation for 
the veteran's PTSD, effective May 31, 2002.  The veteran 
appealed this action, asserting entitlement to an effective 
date earlier than May 31, 2002.  He contends that he has been 
asking VA for help since 1976 and now that he has a 100 
percent evaluation he should be granted this benefit back to 
that date.  He indicated that his disability has been a big 
factor in his life since at least 1973 and even back to when 
he left Vietnam in 1971.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  In cases involving increases in 
disability compensation, the effective date will be the 
earliest date at which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date.  Otherwise, the date of 
receipt of the claim will be the effective date. 38 C.F.R. § 
3.400(o)(2).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA. 38 C.F.R. § 3.151(a).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit. 38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by VA. 38 C.F.R. § 3.1(r).

The veteran filed his original service connection claim for 
PTSD in June 1984.  The RO replied in November 1985 with a 
letter requesting the veteran to submit evidence in support 
of his claim.  He did not respond.  In September 1992, the 
veteran filed another service connection claim for PTSD.  The 
RO denied this claim in November 1993 and sent the veteran 
notice of his appellate rights.  He did not file an appeal 
and the November 1993 rating decision became final.  
38 C.F.R. § 20.1103. 

In July 1994, the RO readjudicated the claim and granted 
service connection for PTSD, effective September 29, 1992.  
The veteran filed a notice of disagreement with the assigned 
rating, but did not perfect the appeal by submitting a VA-
Form 9.  Thus, the July 1994 rating decision became final, as 
well.  Id.  

The veteran filed an increased rating claim for PTSD in March 
2000.  The RO denied this claim in July 2000, and the veteran 
did not appeal this decision; so this decision also became 
final.  Id.

On May 31, 2002, the RO received an increased rating claim 
for PTSD.  In January 2004, the RO granted this claim by 
assigning a 100 percent evaluation.

As the veteran notes, he has been trying to get compensation 
for PTSD for a long time.  However, after the RO denied the 
veteran's previous service connection and increased rating 
claims for PTSD, he did not appeal the decisions.  An appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal. 38 C.F.R. § 20.200.  Since 
the veteran did not appeal any of the prior decisions, they 
became final.  38 C.F.R. § 20.1103.  In other words, the 
appeals process for these claims ended; and a new increased 
rating claim was initiated when the veteran submitted the May 
2002 claim.

Therefore, the earliest possible effective date for the 100 
percent evaluation is one year prior to the date of the May 
2002 claim. See 38 C.F.R. § 3.400(o)(2).  The only evidence 
within one year prior to the claim consists of an October 
2001 VA medical record, which notes depression and that the 
veteran had been seen previously for PTSD.  This record does 
not provide any evidence of total occupational and social 
impairment, the requirements for entitlement to a 100 percent 
rating for PTSD.  Under the schedule for rating mental 
disorders, in order to receive a 100 percent evaluation, the 
evidence must show total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  This was 
not shown within one year prior to the date of the veteran's 
claim.

The preponderance of the evidence is against effective date 
earlier than May 31, 2002 for a 100 percent rating for PTSD; 
there is no doubt to be resolved; and an earlier effective 
date is not warranted.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  


ORDER

Entitlement to an effective date earlier than May 31, 2002 
for the assignment of a 100 percent evaluation for PTSD is 
denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


